Citation Nr: 1100948	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 
1980 rating decision which denied entitlement to service 
connection for duodenal ulcer.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for duodenal ulcer.

3.  Entitlement to service connection for gastro-esophageal 
reflux disease (GERD), hiatal hernia, and gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2008, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in March 2009.

With regard to the issue of new and material evidence to reopen 
the claim of service connection for duodenal ulcer, the Board 
notes that the February 2009 statement of the case did not list 
this as an issue, but did set forth the definition of new and 
material evidence and further set forth a detailed analysis 
explaining why the RO did not find new and material evidence to 
reopen the claim.  The Board finds that the statement of the case 
was adequate with regard to this issue, that the new and material 
evidence issue is properly in appellate status, and that there is 
no prejudice to the Veteran by proceeding with appellate review 
of this issue.  

Although the Veteran's claim of service connection for a 
digestive system disability has been described as one for GERD, 
there is some suggestion in the record that the Veteran also has 
other digestive system disorders such as a hiatal hernia and 
gastritis.  In fact, in his January 2008 notice of disagreement 
the Veteran stated that he was "filing for a service connected 
disability for a hernia as secondary to his duodenal ulcer."  
The Board also notes that there is some reference in the 
Veteran's service treatment records to possible gastritis, and a 
January 2009 VA examiner included GERD, hiatal hernia, and 
gastritis among the diagnoses.  Under the circumstances, the 
Board believes that the Veteran's digestive system disability 
claim would be more accurately described as one for GERD, hiatal 
hernia, and gastritis.  See generally Clemons v. Shinseki, 23 
Vet.App. 1 (2009).  

The issue of entitlement to service connection for GERD, hiatal 
hernia, and gastritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1980 rating decision, which denied entitlement to 
service connection for duodenal ulcer, considered the correct 
evidence and law as it then existed, and it did not involve an 
error that would undebatably lead to a different result if such 
error were corrected.

2.  The Veteran was notified of his appellate rights in 
connection with the May 1980 rating decision, but the decision 
was not appealed.

3.  New evidence which creates a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
duodenal ulcer has not been received since the May 1980 rating 
decision. 


CONCLUSIONS OF LAW

1.  The May 1980 rating decision, which denied entitlement to 
service connection for duodenal ulcer, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a) (2010).

2.  The May 1980 rating decision is final.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).

3.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for duodenal ulcer.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The first matter to address is whether the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), is applicable to the claims of 
CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the Court 
noted that although the VCAA of 2000 was potentially applicable 
to all pending claims, there were instances where the VCAA of 
2000 had no application as a matter of law.  Id. at 178.  The 
Court noted that the VCAA added a new section 5100 of Title 38 of 
the United States Code and that a 'claimant' as defined by the 
new 38 U.S.C. § 5100 included a person applying for or seeking 
benefits under part II or III of Title 38, but could not 
encompass a person seeking revision of a final decision based on 
CUE pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the 
Court held that the VCAA of 2000 did not apply to claims of CUE.  
Therefore, no further discussion of the VCAA is warranted in this 
decision.

With regard to the new and material evidence issue, review of the 
claims file shows that the Veteran was furnished adequate VCAA 
notice by letter in September 2007.  This letter explained what 
new and material evidence in view of the basis for the prior 
denial of the benefit sought.  Although the September 2007 letter 
identified the month and year of the prior decision incorrectly, 
subsequent VA adjudicative actions and communications clearly 
advised the Veteran that the prior final decision was in May 
1980.  The Veteran has been fully advised of the basis for the 
prior denial and the need to furnish new and material evidence in 
light of the basis for such denial.  The September 2007 letter 
also advised the Veteran of the manner of assigning disability 
ratings and effective dates if he were to prevail with the 
underlying service connection claim.  The Board finds that the 
VCAA notice requirements were substantially met, that the Veteran 
has actual knowledge of the type of evidence necessary to reopen 
his claim, and that there is no useful purpose to be served by 
delaying appellate review of the new and material issue at this 
time. 

The Board further finds that VA's duty to assist the Veteran with 
his new and material evidence claim has been met.  The record 
includes service treatment records, and post-service treatment 
records.  The Veteran was also afforded an examination in January 
2009.  The Veteran has specifically argued that a VA medical 
consultation with a Dr. Brown in October 2007 should be viewed as 
new and material evidence, and the record shows that Dr. Brown's 
October 2007 consultation report is of record.  All relevant 
evidence appears to be of record.  

CUE

The RO denied entitlement to service connection for duodenal 
ulcer in May 1980.  The Veteran did not file a timely notice of 
disagreement to initiate an appeal, and the May 1980 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The appellant is 
now claiming that the May 1980 rating decision involved CUE for 
not granting service connection for duodenal ulcer.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In order 
for a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be 'undebatable' and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied;

(2) the error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made'; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. 
App. at 313-14.

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid 'as if the corrected decision had been made 
on the date of the reversed decision.'  38 C.F.R. § 3.105(a).

The RO denied service connection for duodenal ulcer in May 1980.  
The evidence at that time, including an April 1980 VA medical 
examination report addressing the issue, had shown no evidence of 
active ulcer; the VA examination report showed a duodenal bulb 
deformity on x-ray thought to be probably due to scarring of an 
old healed ulcer.  The Veteran did not appeal that denial.

In July 2007, the Veteran claimed that the May 1980 RO rating 
decision contained clear and unmistakable error in denying  
service connection for duodenal ulcer.  The July 2007 claim 
argued that "[a]n active ulcer condition has now been correctly 
diagnosed, which should have been examined for in 1980, so that a 
service connected disability could have been awarded."  Further, 
the claim argues that "military medical records were available, 
in 1980 ... and should have been used ... to allow a compensation and 
pension exam to be conducted.  Such an exam would have shown the 
existence of the ulcer and an award would have then been 
granted."

Based on the evidence which was of record at the time of the May 
1980 rating decision, and the law as it stood at that time, the 
Board concludes that the May 1980 rating decision did not contain 
CUE.  First, the Board notes that the Veteran did actually 
undergo a VA compensation and pension medical examination in 
April 1980 with diagnostic digestive-tract testing; the 
corresponding examination report shows there was no evidence of 
active ulcer and this finding is discussed in the May 1980 RO 
rating decision.  The Board further notes that the May 1980 RO 
rating decision also actually discusses the pertinent service 
treatment records, although the Veteran's CUE contentions suggest 
that these records were not properly considered.  Thus, it 
appears that the assertions of CUE in this matter are factually 
incorrect.

In any event, the Veteran's argument that the evidence of record 
in May 1980 was such that the RO should have conducted a VA 
compensation and pension examination (with the Board again noting 
that one was actually conducted in April 1980) amounts to an 
assertion that VA breached its duty to assist the Veteran with 
his claim.  However, the Court has held that a breach of a duty 
to assist cannot be CUE.  Caffrey v. Brown, 6 Vet. App.377 
(1994).

The May 1980 RO rating decision which denied service connection 
for duodenal ulcer was based on the evidence and law as it then 
existed.  Since the May 1980 rating decision did not contain CUE, 
it may not be reversed.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

New and Material Evidence

Since the Veteran did not appeal from the May 1980 rating 
decision, and since that decision did not contain CUE, it is 
final.  38 U.S.C.A. § 7105(c).  Another avenue to bring about a 
readjudication of the claim is by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Review of the May 1980 rating decision shows that the basis for 
the denial was there was no duodenal ulcer manifested during 
service or on the April 1980 VA examination which was conducted 
in connection with his claim.  In other words, the evidence of 
record at that time did not show that the Veteran had a duodenal 
ulcer during service or after service.  In reviewing all evidence 
received since the May 1980 final rating decision, the Board is 
unable to find any competent evidence that the Veteran has a 
duodenal ulcer.  Although other digestive system disorders have 
been medically diagnosed, there is no diagnosis of a duodenal 
ulcer.  A review of Dr. Brown's October 2007 reports shows that 
the Veteran underwent both upper and lower endoscopy testing.  
Although a hiatal hernia was diagnosed, there was no diagnosis of 
a duodenal ulcer.  The claims file also refers to additional 
testing in 2008 which showed various findings, but no ulcer.  On 
VA examination in January 2009, there was no diagnosis of a 
current duodenal ulcer.  Although the examiner noted a history of 
a duodenal ulcer without recurrence, it was noted that the actual 
date of ulcer occurrence was unknown.  The Board does not view 
the reference to a history of a duodenal ulcer as sufficient to 
show that an ulcer was ever actually diagnosed.  In sum, the 
record as it stands still does not show that the Veteran has a 
duodenal ulcer.  As such, new and material evidence has not been 
received, and the claim of service connection for a duodenal 
ulcer has not been reopened.  


ORDER

The May 1980 rating decision which denied service connection for 
duodenal ulcer did not include clear and unmistakable error.  New 
and material evidence has not been received to reopen the claim 
of service connection for duodenal ulcer.  To this extent, the 
appeal is denied. 


REMAND

This appeal also includes the Veteran's claim of entitlement to 
service connection for GERD, hiatal hernia, and gastritis.  The 
Board briefly observes that there are significant reports among 
the service treatment records suggesting abdominal or 
gastrointestinal symptoms during the Veteran's military service.  
The Veteran was afforded a VA examination in January 2009 to 
evaluate the likelihood of any etiological link between the in-
service symptoms and any current GERD.  The January 2009 VA 
examination report essentially concludes that the Veteran's 
current GERD is unlikely to have been caused by military service.  
No opinions appear to be offered with respect to the hiatal 
hernia and gastritis. 

Moreover, with regard to the GERD opinion, the January 2009 VA 
examination report explains this conclusion on the basis of a 
rationale that makes multiple references to the fact that the 
Veteran's service entrance examination report shows he endorsed a 
history of frequent indigestion prior to military service.  The 
January 2009 VA examiner explained that this "may suggest some 
preexisting dyspepsia prior to going into military service."  
The January 2009 VA examiner then states, as part of his 
discussion of his conclusions, that "as to the 1975 [in-service] 
hospitalization being an aggravation of 'the condition at 
entrance': I cannot resolve this issue without resorting to 
speculation."  It appears that the January VA examiner's 
analysis included a determination that the Veteran had a 
pertinent pre-existing pertinent pathology prior to entering 
military service, and that this determination was based 
essentially upon the Veteran's report of frequent indigestion at 
the time of his entrance to military service.  The January 2009 
VA examiner referred to this as merely suggestive in one 
instance, but then refers to a pre-existing condition as an 
established element of the analysis for the purpose of discussing 
the essential etiological conclusions.

The Board observes, merely in passing for the purposes of this 
remand discussion, that the Veteran may be entitled to the 
presumption of soundness with regard to his digestive health as 
of the time of his entrance to military service.  In light of the 
fact that the Veteran may be presumed to have been in sound 
health with regard to his digestive system at the time of his 
entrance to military service, the Board believes that the January 
2009 VA examination report does not provide an adequate etiology 
opinion in this case.  It is currently not clear whether the 
January 2009 VA examiner believed that the in-service symptoms 
represented past manifestations of a current chronic GERD 
pathology (regardless of whether the pathology was pre-existing 
or not).  It is therefore necessary to remand this issue to 
obtain clarification of whether any current GERD pathology is 
likely etiologically linked to the in-service symptoms if the 
examiner presumes that the Veteran was of sound health at 
entrance, including addressing whether any of the Veteran's in-
service symptoms were likely manifestations of a chronic GERD 
pathology.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
etiology of any current GERD, hiatal hernia, 
gastritis pathology.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated special 
tests should be accomplished.  All current 
disorders of the digestive system should be 
clearly reported.  The examiner is asked to 
respond to the following:

Assuming for the purposes of this analysis 
that the Veteran was in sound condition 
with no pre-existing digestive pathology 
at the time of his entrance to military 
service, is it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current GERD, hiatal 
hernia, and/or gastritis pathology is 
causally related to the Veteran's active 
duty service.  The examiner is asked to 
specifically discuss whether any in-
service digestive symptomatology (to 
include symptoms such as abdominal pain) 
was a manifestation of a chronic pathology 
etiologically linked to any current GERD, 
hiatal hernia, and/or gastritis.

It is imperative that a rationale be offered 
for all opinions.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim of service connection 
for GERD, hiatal hernia, and gastritis.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


